Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2018

                                      No. 04-18-00119-CV

                            IN THE INTEREST OF S.Q., a Child,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-1813-CV
                        The Honorable Steve Burgess, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record, which was due to be filed on March 5, 2018, has not
been filed. It is therefore ORDERED that the reporter’s record must be filed in this appeal no
later than ten days from the date of this order. TEX. R. APP. P. 35.3(c). REQUESTS FOR
EXTENSIONS OF TIME ARE DISFAVORED.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court